              Case 1:19-cv-03100-SAG Document 54 Filed 06/22/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                        (Northern Division)

FEDERAL TRADE COMMISSION,                            *

         Plaintiff,                                  *

         v.                                          *        Case No. 19-cv-3100-SAG

AGORA FINANCIAL, LLC, et al.,                        *

         Defendants.                                 *

    *          *        *         *   *    *     *    *    *             *       *       *        *
                                      INITIAL JOINT REPORT

         Plaintiff, the Federal Trade Commission, and Defendants, Agora Financial, LLC,

NewMarket Health, LLC, NewMarket Health Publishing, LLC, Health Sense Media, LLC, Health

Sense Publishing, LLC, Richard Gerhauser, M.D., and Zachary Scheidt, submit this Initial Joint

Report in response to this Court’s June 9, 2020 Scheduling Order (ECF No. 53) and state:

         1.        In light of ongoing logistical challenges related to the COVID-19 pandemic, the

parties jointly request a ninety (90) day extension of all discovery-related and subsequent deadlines

in the Scheduling Order, as follows:

         Original Deadline            New Deadline        Event

         July 23, 2020                October 21, 2020    Moving for joinder of additional parties
                                                          and amendment of pleadings

         August 7, 2020               November 5, 2020    Plaintiff’s Rule 26(a)(2) disclosures

         September 8, 2020            December 7, 2020    Defendant’s Rule 26(a)(2) disclosures

         September 21, 2020           December 21, 2020   Plaintiff’s Rebuttal Rule 26(a)(2)
                                                          disclosures

         September 28, 2020           December 28, 2020   Rule 26(e)(2) supplementation of
                                                          disclosures and responses




102753\000004\4844-1832-4161.v1
              Case 1:19-cv-03100-SAG Document 54 Filed 06/22/20 Page 2 of 3



         October 21, 2020            January 19, 2020        Discovery deadline; submission of status
                                                             report

         October 28, 2020            January 26, 2021        Requests for admission

         November 20, 2020           February 18, 2021       Dispositive pretrial motions deadline

         2.        The parties do not request early settlement/ADR at this time.

         3.        The parties do not agree as to the number of deposition hours that are appropriate.

The FTC says that it requires 150 deposition hours to accommodate depositions of the seven named

Defendants, the eight other fact witnesses who submitted testimony with Defendants’ preliminary

filings, and other deponents whose identities will become known in discovery. Defendants believe

the FTC should be able to depose the vast majority of the witnesses it has identified in less time

than the maximum seven hours permitted by the Federal Rules of Civil Procedure. Defendants

submit that 50 hours of deposition discovery per side is therefore proportional, adequate, and

reasonable.

         4.        The parties do not unanimously consent to proceed before a United States

Magistrate Judge.

         5.        The parties agree that this case will involve discovery of ESI and further agree that

a detailed discussion of the protocol for production of the same is premature. Upon receipt of

requests for the production of ESI, the parties will endeavor in good faith to reach an agreement

regarding the protocol for the production of the same and, in the event they are not able to reach

such an agreement, will promptly bring any disputed issues requiring resolution to the court’s

attention.




                                                     2
102753\000004\4844-1832-4161.v1
            Case 1:19-cv-03100-SAG Document 54 Filed 06/22/20 Page 3 of 3



Respectfully Submitted,
    /s/ Omolara Bewaji Joseney
 Omolara Bewaji Joseney, pro hac vice
 Alejandro Rosenberg, pro hac vice
 Dillon Joseph Lappe, pro hac vice
 Federal Trade Commission
 600 Pennsylvania Avenue, NW C-9528
 Washington, DC 20580
 202-326-2599 (Joseney); -2698 (Rosenberg);
 -2833 (Lappe); -3197 (facsimile)
 ojoseney@ftc.gov
 arosenberg@ftc.gov
 dlappe@ftc.gov
 Counsel for Plaintiff


        /s/ William M. Krulak, Jr.                       /s/ Ari N. Rothman
William M. Krulak, Jr. (Fed. Bar No. 26452)       Ari N. Rothman (Federal Bar No. 17560)
Joshua J. Gayfield (Fed. Bar No. 29189)           VENABLE LLP
Megan J. McGinnis (Fed. Bar No. 12810)            600 Massachusetts Avenue, N.W.
MILES & STOCKBRIDGE P.C.                          Washington, D.C. 20001
100 Light Street                                  T: 202-344-4000
Baltimore, Maryland 21202                         F: 202-344-8300
T/F: 410-385-3448                                 anrothman@venable.com
wkrulak@milesstockbridge.com
jgayfield@milesstockbridge.com
mmcginnis@milesstockbridge.com

Counsel for Defendants




                                              3
102753\000004\4844-1832-4161.v1
